IRVING R. KAUFMAN, Chief Judge
(dissenting):
I agree with that portion of the majority opinion which holds that, for the purposes of this appeal, we must assume the applicability of the hearing requirements of 45 C.F.R. § 205.10 to the provision of day care services under Title XX of the Social Security Act, 42 U.S.C. § 1397 et seq. But I cannot subscribe to its resolution of the narrow and knotty question whether the delivery of day care services under the 120 day “seeking employment” criterion constitutes a special allowance. The majority’s view conflicts with the express purposes of Title XX, and ignores the structure of the day care plan promulgated by the New York State Department of Social Services.
In adopting Title XX, Congress sought to ensure that each state, with the financial assistance of the federal government, would furnish services “directed at the goal of (1) achieving or maintaining economic self-support to prevent, reduce, or eliminate dependency, (2) achieving or maintaining self-sufficiency, including reduction or prevention of dependency . .” 42 U.S.C. § 1397. Pursuant to this legislative mandate, New York State established a program for the delivery of day care services. The regulations effectuating the state scheme provide that day care services are “a necessary part of a plan of self-support,” and require the parent or caretaker seeking such aid to demonstrate, inter alia, that he or she is employed, participating in an approved program of vocational training or rehabilitation, or actively seeking employment. Day care services are also granted as part of a plan to achieve or maintain self-sufficiency, in those instances when an adult, due to illness, incapacity or necessary absence from the home, is unable to care for or supervise a child. 18 N.Y.C.R.R. § 394.3. While the grounds for eligibility are closely intermeshed, a parent need only demonstrate the applicability of one of the “programmatic criteria” to justify its child’s placement in a day care facility.
Of the many alternative bases for eligibility set forth in 18 N.Y.C.R.R. § 394, only “seeking employment” is temporally limited. Initial authorization is granted for a 60 day period, renewable for an additional 60 days upon a redetermination of eligibility by the local district’s employment service program. Day care services terminate automatically at the end of 120 days if the recipient has not demonstrated that continuation is justified under another of the program’s criteria. In almost 60% of the cases, another ground for eligibility is established.
Superimposed on this state system are federal regulations governing the nature and availability of hearings whereby indi*68viduals may contest a decision to terminate services. As the majority points out, 45 C.F.R. § 205.10 requires that the state provide adequate and timely notice, namely, notice ten days prior to the effective date of the agency’s action. Section 205.10 also prescribes the continuation of assistance pending decision following a request for a fair hearing. Pre-termination notice must be given and can only be avoided under certain, limited, circumstances, including those instances where a “special allowance” is granted for a specific period . and the recipient has been informed in writing at the time of initiation that the allowance shall automatically terminate at the end of the specific period.” 45 C.F.R. § 205.10(a)(4)(ii)(I). Where an exception pertains, and adequate notice is sufficient, services are merely reinstated following the request for a fair hearing.
This regulatory scheme provides the context for the question whether the provision of day care services under the “seeking employment” eligibility criterion is a special allowance. It is, to be sure, facile and appealing to decide that such services are “special allowances” since 18 N.Y.C.R.R. § 394.3 does contain express temporal limitations. But to do so would exalt a form of words over substances. As Judge Conner pointed out in his earlier opinion of 24 May 1977, day care services under the 120 day rule are neither special — in that they are part of an on-going regular social service program — nor are they necessarily provided for a “specific period” — since the regulations merely establishes a maximum duration for the delivery of benefits.
It is patently clear that New York State has created an integrated system for the delivery of social services consistent with the enumerated federal goals of fostering self-sufficiency and self-support. The State’s regulations further evidence a belief that the availability of uninterrupted day care services to assist individuals striving to become productive members of society is vital to those laudatory ends. The programmatic criteria of 18 N.Y.C.R.R. § 394.3 are, accordingly, closely interwoven, and a recognition of the character of their interrelationship is necessary if the state scheme is to have any chance of success. Parents and caretakers, first made eligible for day care services while seeking a job or undergoing vocational training, are provided that service precisely in the hope that they will continue to require it when they have found gainful employment. There is evidence, moreover, that this intended movement from one eligibility criterion to another has, in large measure, been achieved. In a study dated July 9,1976, the State Department of Social Services found that almost 60% of those receiving day care benefits while looking for work are subsequently found otherwise eligible for that service.
If day care services are erroneously discontinued for even a few days, a possibility raised by the characterization of it as a “special allowance,” the entire state system is undermined and its federal purposes thwarted. The inability of a parent to find an alternative source of care for his or her child pending a request for a fair hearing may well mean the difference between retaining a long sought after job and losing that much needed employment.
The difference between a “true” special allowance, such as the additional sum provided during winter months for heating expenses, and the provision of day care services under the 120 day rule could not be clearer. In the case of a heating allowance for a specific term, the chances for agency error are, in fact, minimal. Its administration requires little more than a clerk who possesses a calendar and an elementary education in arithmetic. Moreover, the hardship attending agency error, while not insubstantial to the family who may have to suffer the cold for a day or two, is seldom irremediable. With regard to day care services, however, the actual running of the 120 day period is secondary to the factual determination whether the parent or caretaker’s circumstances have changed to require continuation of services under another eligibility criteria. In such a situation, the possibility of error is not, as the majority suggests, “virtually non-existent.” Har*69rell v. Harder, 369 F.Supp. 810, 822 (D.Conn.1974). In addition, unwarranted termination could cause great, perhaps irremediable hardship. Two or three months expended in the search for a job may be time spent in vain and, particularly given the present state of the economy, another two or three months may transpire before other employment is found. The mere fact that recipients are obligated to advise the appropriate agency office of any change in their status does not, as the majority suggests, insure against these costly mistakes. The flow of information within agencies is often less than flawless, and predicating agency infallibility upon the initiative of sometimes uninformed recipients is ill-advised at best.
The fallacy of the majority’s determination is underscored by its practical effects. Since day care facilities must operate at 110% of capacity, a child from the extensive waiting list will immediately replace one removed from a center. If the parent or caretaker of the terminated child requests a fair hearing, the youngster will be reinstated pending decision, and one just assigned will be displaced. While the state’s concern that as many children eligible for benefits receive them is commendable, the human waste of this “in-again, out-again” system cannot be considered insubstantial. And, though the state has discretion to manage its program as it sees fit, one wonders about the wisdom of allocating scarce resources to finance the administrative costs of this counterproductive procedure.
There is a dearth of decisional authority defining the parameters of the “special allowance” exception. In such a case, I believe it is incumbent upon us to consider the nature and purposes of the state and federal system for the delivery of social services. When viewed in this broad framework, it is clear that pre-termination hearings are necessary to preserve the integrity of that scheme. The result reached by the majority, ignoring the very purposes of Title XX, would instead exalt a single number, drawn from a regulation taken out of its natural context. I respectfully dissent.